         Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 1 of 12




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292 5390
Facsimile:     (212) 292 5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ALLSTAR MARKETING GROUP, LLC,

 Plaintiff                                              21-cv-334 (JMF)

 v.                                                 [REVISED PROPOSED]
                                                 FINAL DEFAULT JUDGMENT
 8AIIA, ARAÑA, BASIS, BATTERIESLUCASV,                AND PERMANENT
 CAOFENGJIE,                  CHLUCGSGW,            INJUNCTION ORDER
 COMICANDMARVEL, COPELAND, DG489VBDF,
 DMINGHUIO, DWENFGANBSD, DXLGROCERY,
 EWDEWQ2E, EXPRESSPRO.CHEUNG, FASHION
 HANDSOME BOY, FASHIONSTOREJESSICA,
 FENGYAOD88OSDF8,         GAIPANXIUYUAN,
 GREEN.AT, HAPPY798, HARLEYSTORE.FAST-
 EXPRESS, HCJGFHDERW, HXJENFF, HYIFG6DF,
 ICE-CREAMFROST,                   ILOVE3C,
 JC/FASTSHOPPING,               JOZE'ZSHOP,
 LEIMINJIELEIMINJIE,      LIBAOLIANG33527,
 LIHONGZHENGLIHONGZHENG,          LINGXIAO
 MALL, LOOKED AND BOUGHT, MARCELLOV,
 MARIBLOL,     MNNCSLC.2,     NJGHRTYTRY,
 PEAVEY, PIELIEDIE, PUIOZHFH561, QUKL,
 SEXSTOREFERNANDA,           SHFFAAAN269,
 STORE.ALVARO1,     STORE5K,   TANGJINHUI,
 TASEYRHNQE, TCNYPFZHP, THREE LINES 3,
 TIENDASHOPSANTIAGO, TRIPLE G FOR YOU,
       Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 2 of 12




WAMMA,    WANGXINZHOUWANGXINZHOU,
WUHAILONGWUHAILONG,    XIONGWEN6004,
YANGQINGSHANGCHANG,
ZHANGQINGXIAODIANPU,
ZHANGZENING01040 and ZZXEE WOMEN'S
CLOTHING                     STORE,

Defendants
Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 3 of 12
       Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 4 of 12




                  third-party merchants, like Defendants, to advertise,
                  distribute, offer for sale, sell and ship their retail
                  products, which, upon information and belief, primarily
                  originate from China, directly to consumers worldwide
                  and specifically to consumers residing in the U.S.,
                  including New York
Sealing Order     Order to Seal File entered on January 14, 2021                Dkt. 1
Complaint         Plaintiff’s Complaint filed on January 26, 2021              Dkt. 4
Application       Plaintiff’s Ex Parte Application for: 1) a temporary        Dkts. 9-11
                  restraining order; 2) an order restraining Merchant
                  Storefronts (as defined infra) and Defendants’ Assets
                  (as defined infra) with the Financial Institutions (as
                  defined infra); 3) an order to show cause why a
                  preliminary injunction should not issue; 4) an order
                  authorizing bifurcated and alternative service and 5) an
                  order authorizing expedited discovery filed on January
                  14, 2021
De Marco Dec.     Declaration of Jennifer De Marco in Support of                N/A
                  Plaintiff’s Application
Drangel Dec.      Declaration of Jason M. Drangel in Support of                Dkt. 11
                  Plaintiff’s Application
TRO               1) Temporary Restraining Order; 2) Order Restraining          N/A
                  Merchant Storefronts and Defendants’ Assets with the
                  Financial Institutions; 3) Order to Show Cause Why a
                  Preliminary Injunction Should Not Issue; 4) Order
                  Authorizing Bifurcated and Alternative Service; and 5)
                  Order Authorizing Expedited Discovery entered on
                  January 14, 2021
PI Show Cause     January 28, 2021 hearing to show cause why a                  N/A
Hearing           preliminary injunction should not issue
PI Order          January 28, 2021 Preliminary Injunction Order                 Dkt. 6
User Account(s)   Any and all websites and any and all accounts with             N/A
                  online marketplace platforms such as Wish, as well as
                  any and all as yet undiscovered accounts with additional
                  online marketplace platforms held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Merchant          Any and all User Accounts through which Defendants,           N/A
Storefronts       their respective officers, employees, agents, servants
                  and all persons in active concert or participation with
                  any of them operate storefronts to manufacture, import,
                  export, advertise, market, promote, distribute, display,
                  offer for sale, sell and/or otherwise deal in Counterfeit
                  Products, which are held by or associated with

                                             ii
       Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 5 of 12




                Defendants, their respective officers, employees,
                agents, servants and all persons in active concert or
                participation with any of them
Happy Nappers   A perfect play pillow which pulls open to a sleepy sack     N/A
Products        surprise
Happy Nappers   U.S. Trademark Registration Nos.: 6,102,208 for             N/A
Marks           “HAPPY NAPPERS” for goods in Class 20 and 24; and
                3,998,335 for “HAPPY NAPPERS” for goods in Class 28
Happy Nappers   U.S. Copyright Reg. Nos.: VA 2-227-806 covering Shak        N/A
Works           the Shark; VA 2-227-789 covering Arianna the White
                Unicorn; VA 2-227-807 covering Duncan the Dragon;
                VA 2-227-808 covering Lilly the Lady Bug; VA 2-227-
                810 covering Monique the Pink Unicorn; VA 2-227-816
                covering Kodiak the Grey Husky; VA 2-227-818
                covering Dusty the Yellow Dog; and VA 2-227-820
                covering Charlotte the Pink Kitty
Counterfeit     Products bearing or used in connection with the Happy       N/A
Products        Nappers Marks and/or Happy Nappers Works, and/or
                products in packaging and/or containing labels and/or
                hang tags bearing the Happy Nappers Marks and/or
                Happy Nappers Works, and/or bearing or used in
                connection with marks and/or artwork that are
                confusingly or substantially similar to the Happy
                Nappers Marks and/or Happy Nappers Works and/or
                products that are identical or confusingly or
                substantially similar to the Happy Nappers Products
Defendants’     Any and all money, securities or other property or assets   N/A
Assets          of Defendants (whether said assets are located in the
                U.S. or abroad)
Defendants’     Any and all financial accounts associated with or           N/A
Financial       utilized by any Defendants or any Defendants’ User
Accounts        Accounts or Merchant Storefront(s) (whether said
                account is located in the U.S. or abroad)
Financial       Any banks, financial institutions, credit card companies    N/A
Institutions    and payment processing agencies, such as
                ContextLogic, PayPal Inc. (“PayPal”), Payoneer Inc.
                (“Payoneer”), PingPong Global Solutions, Inc.
                (“PingPong”) and other companies or agencies that
                engage in the processing or transfer of money and/or
                real or personal property of Defendants
Third Party     Online marketplace platforms, including, without            N/A
Service         limitation, those owned and operated, directly or
Providers       indirectly, by ContextLogic, such as Wish, as well as
                any and all as yet undiscovered online marketplace
                platforms and/or entities through which Defendants,
                their respective officers, employees, agents, servants

                                           iii
       Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 6 of 12




                and all persons in active concert or participation with
                any of them manufacture, import, export, advertise,
                market, promote, distribute, offer for sale, sell and/or
                otherwise deal in Counterfeit Products which are
                hereinafter identified as a result of any order entered in
                this action, or otherwise
Defendants’     Defendants’ Assets from Defendants’ Financial                N/A
Frozen Assets   Accounts that were and/or are attached and frozen or
                restrained pursuant to the TRO and/or PI Order, or
                which are attached and frozen or restrained pursuant to
                any future order entered by the Court in this Action
Plaintiff’s     Plaintiff’s Motion for Default Judgment and a                TBD
Motion for      Permanent Injunction Against Defaulting Defendants
Default         filed on April 9, 2021
Judgment
Scully Aff.     Affidavit by Brieanne Scully in Support of Plaintiff’s       TBD
                Motion for Default Judgment




                                            iv
          Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 7 of 12




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s Happy Nappers Marks and

Happy Nappers Works, without limitation, in their manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying or offering for sale and/or selling

and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly pled against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s and Copyright Act’s prohibitions

    on willful infringement, and because Plaintiff has sufficiently set forth the basis for the

    statutory damages award requested in its Motion for Default Judgment, the Court finds such


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
       Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 8 of 12




  an award to be reasonable and Plaintiff is awarded Fifty Thousand Dollars ($50,000.00)

  (“Defaulting Defendants’ Individual Damages Award”) in statutory damages against each of

  the Forty-Six (46) Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the

  Lanham Act for a total of Two Million Three Hundred Thousand Dollars ($2,300,000.00)

  (“Defaulting Defendants’ Collective Damages Award”) and post-judgment interest;


                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing one or more of the Happy Nappers Marks and/or marks

         that are confusingly similar to, identical to and constitute a counterfeiting and/or

         infringement of the Happy Nappers Marks and/or incorporating one or more of the

         Happy Nappers Works and/or artwork that is substantially similar to, identical to and

         constitute infringement of the Happy Nappers Works;

      B. directly or indirectly infringing in any manner any of Plaintiff’s Happy Nappers Marks

         and Happy Nappers Works;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Happy

         Nappers Marks and Happy Nappers Works to identify any goods or services not

         authorized by Plaintiff;


                                               2
 Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 9 of 12




D. using any of Plaintiff’s Happy Nappers Marks and Happy Nappers Works, or any other

   marks or artwork that are confusingly or substantially similar to the Happy Nappers

   Marks and Happy Nappers Works on or in connection with the manufacturing,

   importing, exporting, advertising, marketing, promoting, distributing, displaying,

   offering for sale, selling and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Defaulting Defendants and by their respective officers, employees, agents,

           servants and all persons in active concert or participation with any of them; and




                                         3
        Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 10 of 12




       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Happy Nappers

     Marks and Happy Nappers Works, or bear any marks or artwork that are confusingly or

     substantially similar to the Happy Nappers Marks and Happy Nappers Works pursuant to 15

     U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;




                                                4
         Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 11 of 12




        C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants’ User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.


                                    IV.    Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

     the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

     provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

     Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

     Additional Financial Accounts;

1) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

     contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

     by the Court, including fines and seizure of property;

2) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

     submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

     42nd Street, Suite 2520, New York, NY 10165; and


                                                  5
Case 1:21-cv-00334-JMF Document 37 Filed 04/21/21 Page 12 of 12
